DETAILED ACTION
	This is in response to communication received on 6/28/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/6/21 and 5/23/22.

Double Patenting
The provisional claim rejection(s) on the ground of statutory double patenting over US Patent No. 10,894,267B2 on claims 1, 4-8 is withdrawn/maintained because the claims have been amended and because of Applicant’s arguments provided on 6/28/22.  

Reasons for Allowance
Claims 1, 4-8 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim contains the following limitations which, within the context of the overall claim language, is not taught nor suggested by the prior art on record: wherein the vapor deposition mask including a resin mask, and a frame for fixing the vapor deposition mask, wherein the resin mask has openings formed by emitting a laser after the resin mask is fixed to the frame, and wherein the openings correspond to a pattern to be produced by vapor deposition.  
The closest art and prior art of the record is HIRAI (US PGPub 2013/015444A1) MIZAMURA (US PGPub 2016/0281209), ATOBE (US PGPub 6,603,159) and NISHIDA (US PGPub 2019/0036025).
The prior art of HIRAI (US PGPub 2013/015444A1) does teach a vapor deposition mask which contains openings that broaden towards the vapor deposition source as evidenced in Fig. 6 a-band the abstract. However, Examiner notes the opening itself is through several layers within the mask, most notably that the broader sections are in layers 110 and 111 which are not made of resin, but rather stainless steel, glass or plastic (see paragraph 40) and the narrower section is in layers 112 and 113, one of which is resin (paragraph 42). Thus HIRAI does not teach wherein the openings of the resin mask have a cross-section shape that broadens towards the vapor deposition source as the resin section of the mask has a single consistent thickness.
MIZUMURA (US PGPub 2016/0281209) does teach a resin mask which contains openings (see abstract and Fig. 3D). However MIZUMURA is directed towards shadow masks in which laser irradiation is shone through the openings, which is very different from the vapor deposition of HIRAI and the current claimed invention.
ATOBE (US PGPub 6,603,159) teaches a mask for vapor deposition process (abstract) and further teaches openings that broaden towards the vapor deposition source (Fig. 1 a-f) and a vapor deposition process for the forming of organic semiconductor layer (abstract). However, ATOBE's mask is made of single crystal silicon, not resin as required by the claim.
Finally NISHIDA teaches a vapor deposition mask (abstract) and further that there is a resin layer in which there are a plurality of openings, the openings broadening towards the source of the vapor deposition (Fig 1.). However, NISHIDA has a priority date of Jan. 26, 2016, which is predated by the current application priority date. Thereby NISHIDA cannot be applied as prior art.
Further no combination could be made with HIRAI, MIZUMURA, ATOBE and NISHIDA that would render the claimed invention obvious to one of ordinary skill in the art.
Further, Examiner notes any concerns relating to non-statutory type double patenting with Application number 16/951223 were overcome by filing of Terminal Disclaimer on 6/28/22.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717